EXHIBIT 10.3

 
ADMINISTRATIVE SERVICES AGREEMENT
 
This Administrative Services Agreement (this "Agreement"), effective as of
[Insert Date], is between Equisource Hotel Fund I, LLP, a Nevada limited
liability partnership (the "Fund") and EquiSource Management, LLC, a Nevada
limited liability company (the "Administrative Manager").
 
WHEREAS, the Fund desires to retain the Administrative Manager to manage the
day-to-day operations and administration of the Fund.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:
 
1.            Appointment. The Fund hereby retains the Administrative Manager to
provide administrative services with respect to the day-to-day operations of the
Fund, subject to the general supervision of EquiSource Management, LLC, a Nevada
limited liability company (the "General Partner"). The Administrative Manager
hereby accepts such retention and agrees to provide such administrative services
to the Fund.
 
2.            Powers and Duties of the Administrative Manager. The
Administrative Manager shall have all powers delegated to it by the General
Partner to administer the day-to-day operations of the Fund. All services
provided by the Administrative Manager to the Fund shall be performed entirely
within the United States of America.
 
In particular, the Administrative Manager provides services to the Fund
including maintaining the register of limited partnership interests of the Fund,
receiving and processing subscription agreements or applications, issuing
capital calls or distributions of the Fund, submitting to Investors a statement
of their holdings in the Fund upon request, calculation of net asset value,
maintenance of accounting reports, preparation of fmancial statements for audit
purposes and related footnotes, and liaison with auditors.
 
3.            Administrative Management Fees. As compensation for the
Administrative Manager's services rendered hereunder, the Fund shall pay a fee
(the "Administrative Fee") to the Administrative Manager, quarterly in arrears,
equal to one percent (1%) per annum of on the invested capital into the hotel
assets owned by the Fund. The Administrative Manager may, in its discretion,
designate an affiliate to receive such Administrative Fee. The Fund agrees that
the Administrative Manager may elect to (a) waive the Administrative Fee in
whole or in part for any investor by rebating all or a portion of such fee to
such investor, and/or (b) defer receipt of all or any part of the Administrative
Fee. The deferral may be structured so that deferred fees will earn a return (or
suffer a reduction) based on the performance of the Fund during the deferral
period but before calculation of the Administrative Fee.
 
4.            Other Fees and Expenses. Costs and expenses, not to exceed
US$50,000, exclusive of the General Partner’s equity investment, associated with
the organization and launch of the Fund will be reimbursed to the Administrative
Manager by the Fund out of the proceeds of the initial subscriptions and
amortized over a period of five years from launch. Organizational costs and
expenses of the Fund exceeding US$50,000 shall be borne by the General Partner.


 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
The Fund shall bear and be charged all expenses relating to the operation of the
Fund and the Fund shall promptly reimburse the Administrative Manager or its
affiliates to the extent such costs and expenses are paid by the Administrative
Manager or its affiliates.
 
5.            Services to Other Clients. The Administrative Manager shall devote
such business and professional time to the Fund and its purposes and objectives
as shall be necessary in the reasonable opinion of the Administrative Manager to
achieve the objectives of the Fund. Subject to the limitation set forth in the
preceding sentence, the Administrative Manager and its officers may act and
continue to act as administrative managers for others and the performance of
such services for others shall not be deemed to violate or give rise to any duty
or obligation to the Fund.
 
6.            Representations of the Fund. The Fund represents and warrants to
the Administrative Manager that it has the authority to enter into and perform
its obligations under this Agreement.
 
7.            Liability and Indemnification.
 
7.1  Notwithstanding any other Section of this Agreement to the contrary,
neither the Administrative Manager nor any of its officers, directors,
employees, agents or affiliates shall be liable or responsible for any damage,
loss or expense incurred by reason of any act or omission performed or omitted
in good faith in a manner reasonably believed to be within the scope of the
authority granted by this Agreement, by law or with the consent of the Fund
and/or the General Partner, provided that the Administrative Manager or such
officer, director, employee, agent or affiliate has not committed gross
negligence, malfeasance or any violation of applicable law or other intentional
or criminal wrongdoing with respect to such act or omission. The federal and
state securities laws may impose liabilities under certain circumstances on
persons who act in good faith, and therefore nothing herein shall in any way
constitute a waiver or limitation of any rights which the Fund may have under
any such securities laws.
 
7.2  The Fund will indemnify the Administrative Manager and its officers,
directors, members, managers, employees, agents and affiliates against any
losses, claims, judgments, damages and liabilities, joint or several, expenses
(including, without limitation, reasonable attorney's fees and disbursements),
and amounts paid in settlement of any claim sustained, including by way of
criminal proceedings, by the Administrative Manager or any such officer,
director, member, manager, employee, agent or affiliate resulting in any way
from any act or omission performed in good faith in a manner reasonably believed
to be within the scope of the authority of the Administrative Manager or any
such officer, director, employee, agent or affiliate granted by this Agreement,
by law or with the consent of the Fund, except in the event the same resulted
from the Administrative Manager's or such officer's, director's, member's,
manager's, employee's, agent's or affiliate's gross negligence, malfeasance or
any violation of applicable law or other intentional or criminal wrongdoing with
respect to such act or omission. The securities laws of the United States and
its states may impose liabilities under certain circumstances on persons who act
in good faith, and therefore nothing herein shall in any way constitute a waiver
or limitation of any rights which the Fund may have under any such securities
laws.
 
7.3  For purposes of this Agreement, the term "gross negligence" shall mean the
intentional failure by one person to perform a manifest duty in reckless
disregard of the consequences as affecting the life or property of another
person.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
8.            Confidentiality. The Administrative Manager shall regard as
confidential all information concerning the affairs of the Fund, but shall be
permitted to disclose to third parties the fact that the Administrative Manager
is performing administrative management activities on the Fund's behalf.
 
9.            Term and Termination. This Agreement shall remain in effect
perpetually, provided, however, that any party may terminate this Agreement by
giving to the other parties at least ninety (90) days prior written notice and
that this Agreement shall terminate without further action by any party upon
dissolution of the Fund.
 
10.          Non-assignment. No party shall assign (within the meaning of the
United States Investment Advisers Act of 1940) this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
party.
 
11.         Entire Agreement. This Agreement, including Schedule A attached
hereto, constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, between them regarding such subject matter.
 
12.          Amendments and Waivers. This Agreement may only be amended by a
writing signed by all parties. The parties may, by written consent, waive,
either prospectively or retrospectively, and either for a specified period of
time or indefinitely, the operation or effect of any provision of this
Agreement. No waiver of any right by any party hereto shall be construed as a
waiver of the same or any other right at any other time.
 
13.          Notices. Except as otherwise expressly provided in this Agreement,
whenever any notice is required or permitted to be given under any provision of
this Agreement, such notice shall be in writing, shall be signed by or on behalf
of the party giving the notice and shall be mailed by first class mail, email,
or sent by courier or telefax with confirmation of transmission to the other
party or parties, as applicable, at the address set forth on Schedule A or to
such other address as a party may from time to time specify to the other party
by such notice hereunder. Any such notice shall be deemed duly given when
delivered at such address.
 
14.          Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Nevada
without giving effect to its principles of conflicts of law.
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized representative, as of the date first above
written.
 
 

By:     By:     Name:
EquiSource Management, LLC
  Name:
Andrew Jolley
  Its:
General Partner
  Title: Managing Member   Name: Andrew Jolley         Title: Managing Member  
     

                                                              
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 

[img001.jpg]   [img001.jpg]          
Andrew Jolley, Managing Member of
  Andrew Jolley, Managing Member of          
Equisource Management, LLC
  Equisource Management, LLC          
General Partner
             
Equisource Hotel Fund I, LLP
     

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
to
 
ADMINISTRATIVE SERVICES AGREEMENT
 
as of July 31, 2013
 

 
Addresses
 
EquiSource Management, LLC
2009 E. Windmill Lane
Las Vegas, NV 89123
 
Equisource Hotel Fund I, LLP
2009 E. Windmill Lane
Las Vegas, NV 89123
 

 
 
Page 4 of 4

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
[This page intentionally left blank.]


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------